Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1767 WESTERN SIERRA MINING CORP. (FORMERLY GLOBAL DECS CORP) (Name of small business issuer in its charter) Utah 87-0267213 (State of Incorporation) (I.R.S. EmployerI.D. Number) 2750 Cisco Drive South, Lake Havasu City, AZ 86403 (Address of Principal executive offices) (Zip Code) Issuer's telephone number (928) 680-5513 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Shares of Common Stock, par value $.001 (Title of class) The issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day: Yes X No On March 31, 2007 there were 139,918,187 outstanding shares of the registrants common stock. Transitional Small Business Disclosure Format: Yes¨ No x 1 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND EXHIBITS We have prepared the following un-audited interim consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normal included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant these rules and regulations. The financial statements reflect all adjustments which are, in the opinion of management necessary to a fair statement of the results for the interim period presented. You should read the following un-audited interim consolidated financial statements and the accompanying notes together with our Annual Report of Form 10-KSB for the year ended December 31, 2006. Our 2006 Annual Report contains information that may be helpful in analyzing the financial information contained in this report and in comparing our results of operations for the three-month periods ending March 31, 2006 and March 31, 2007. The Securities and Exchange Commission maintains an Internet site ( http://www.sec.gov) which contains reports, proxy and information statements, and other information regarding us. Our Form 10-KSB filed with the Commission includes all exhibits required to be filed with the Commission. Please contact us at 928-680-5513 to request copies of the Form 10-KSB and for information as to the number of pages contained in each of the exhibits and to request copies of the exhibits or additional filings. 2 WESTERN SIERRA MINING CORP. (A Exploration Stage Company) Condensed Balance Sheets Unaudited ASSETS March 31, December 31, 2007 2006 CURRENT ASSETS Cash and cash equivalents $ 6,103 $ 15,926 Other assets - - Total current assets 6,103 15,926 PROPERTY AND EQUIPMENT, net 894,797 894,797 MINING PROPERTY 1,539,197 1,539,197 Total Assets $ 2,440,097 $ 2,449,920 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ - $ - Accrued expenses 262,500 210,000 Loans from shareholders 107,450 107,450 Current maturities of notes payable - - Total current liabilities 369,950 317,450 LONG-TERM NOTES PAYABLE - RELATED PARTY 286,928 286,928 TOTAL LIABILITIES 656,878 604,378 STOCKHOLDERS' EQUITY Common stock - par value $.001 200,000,000 shares authorized; 139,918,187 and 139,918,187 shares issued and outstanding respectively 139,918 139,918 Paid-in capital 5,677,985 5,677,985 Deficit accumulated during the exploration stage (4,034,684) (3,972,361 ) Total stockholders' equity 1,783,219 1,845,542 Total Liabilities and Stockholders' Equity $ 2,440,097 $ 2,449,920 3 WESTERN SIERRA MINING CORP. (A Exploration Stage Company) Condensed Statements of Operations Unaudited For the Three For the Three From February 25, Months Ended Months Ended 2003 (Inception) March 31, March 31, through March 31, REVENUES $ - $ - $ - OPERATING COSTS AND EXPENSES Compensation 11,250 61,500 1,175,686 Employee expenses - - 44,082 Professional fees 125 251,000 966,051 Exploration expenses 49,944 923,353 Legal and professional - 98,326 Vehicle and equipment expenses - 287 70,384 Rent - 4,000 48,241 Insurance - 5,000 19,753 Licenses,permits, fees - 125 38,898 Depreciation - - 135,391 Office expenses 839 4,896 66,090 Reporting company expenses 165 690 9,884 Supplies - - 29,064 Organization expenses - - 14,181 Total Expenses 62,323 338,094 3,639,384 Operating Loss (62,323 ) (338,094 ) (3,639,384 ) OTHER INCOME (EXPENSES) Loss on disposal of assets - 486 (31,964 ) Interest income - - 18 Interest expense - - (363,354 ) Income before income taxes (62,323 ) (337,608 ) (4,034,684 ) Provision for income taxes - - - NET INCOME (LOSS) (62,323) (337,608) $ (4,034,684) Earnings Per Share (see Note 2): Basic and diluted weighted average number of common shares outstanding 139,918,187 104,677,354 Basic and diluted net loss per share $ - $ - 4 WESTERN SIERRA MINING CORP. (A Exploration Stage Company) Condensed Statement of Stockholders' Equity Unaudited Deficit Accumulated During the Stock Stock Common Stock Paid-in Development To be To be Subscription Deferred Shares Amount Capital Stage Issued Cancelled Receivable Interest Total Issuance of stock to founders, February 15, 2003 ($.001/share) 28,476,200 $ 28,476 $ (14,238 ) $ 14,238 Issuance of stock for cash, February 15-December 31, 2003 ($.10/share) 8,432,330 8,432 $ 834,802 $ (29,400 ) 813,834 Issuance of stock for vehicles and equipment, September 15, 2003 ($.10/share) 1,034,330 1,034 102,399 103,433 Issuance of stock for interest, October 1, 2003 ($.10/share) 332,060 332 32,874 33,206 Issuance of stock for services and expenses, November 1, 2003 ($.10/share) 1,725,080 1,726 170,782 172,508 Stock to be issued for cash received, November 1, 2003 ($.10/share) $ 129,500 129,500 Reverse acquisition of Western Sierra, Inc., December 1, 2003 5,059,370 5,060 (5,060 ) - Cash received for subscriptions, December 2, 2003 ($.10/share) 1,295,000 1,294 128,206 (129,500 ) - Issuance of stock for cash, December 5, 2003 ($.10/share) 163,160 162 16,154 16,316 Issuance of stock for deferred interest, December 31, 2003 ($.10/share) 3,053,334 3,054 302,279 $ (305,333 ) - Amortization of deferred interest 44,101 44,101 Net loss for period $ (998,781 ) (998,781 ) Balance, December 31, 2003 49,570,864 $ 49,570 $ 1,568,198 $ (998,781 ) $ - $ - $ (29,400 ) $ (261,232 ) $ 328,355 Issuance of stock for cash, January 1 - December 31, 2004 ($.10/share) 7,685,416 7,686 736,331 744,017 Issuance of stock for materials and equipment, June 30, 2004 ($.10/share) 208,480 208 20,656 20,864 Issuance of stock for compensation and consulting, June 30, 2004 ($.10/share) 2,718,000 2,718 269,082 141,179 412,979 Issuance of replacement shares, December 31, 2004 1,010,014 1,010 (505 ) (505 ) - Write off uncollectible subscription receivable, December 31, 2004 (29,400 ) 29,400 - Amortization of deferred interest 261,232 261,232 Net loss for period (1,346,520 ) (1,346,520 ) Balance, December 31, 2004 61,192,774 $ 61,192 $ 2,564,362 $ (2,345,301 ) $ 141,179 $ (505 ) $ - $ - $ 420,927 Issuance of stock for cash, January 1 - July 7, 2005 ($ 11/share) 293,648 296 30,687 30,983 Issuance of stock for acquisition of mining property, July 7, 2005 ($.08/share) 20,522,634 20,522 1,518,675 1,539,197 Effect 2-for-1 stock split, July 7, 2005 - Issuance of stock for cash, July 8 - December 31, 2005 ($.21/share) 785,625 785 170,968 171,753 Issuance of stock for professional fees, September 30, 2005 ($.15/share) 4,050,000 4,050 603,450 607,500 Issuance of stock for exploration costs, October 15, 2005 ($.025/share) 10,030,755 10,031 240,738 (105,884 ) 144,885 Issuance of stock for compensation, December 31, 2005 ($.025/share) 3,343,585 3,343 80,246 (35,295 ) 48,294 Net loss for period (909,074 ) (909,074 ) Balance, December 31, 2005 100,219,021 $ 100,219 $ 5,209,126 $ (3,254,375 ) $ - $ (505 ) $ - $ - $ 2,054,465 Issuance of stock for cash, January 25, 2006 ($.02/share) 5,850,000 5,850 106,525 112,375 Issuance of stock for cash, November 14, 2006 ($.02/share) 1,250,000 1,250 23,750 25,000 Issuance of stock for interest, December 4, 2006 ($.02/share) 2,000,000 2,000 18,000 20,000 Issuance of stock for professional fees ($.01/share) 1,019,166 1,019 9,364 505 10,888 Issuance of stock for exploration costs ($.01-$.025/share) 29,580,000 29,580 311,220 340,800 Net loss for period (717,986 ) (717,986 ) Balance, December 31, 2006 139,918,187 $ 139,918 $ 5,677,985 $ (3,972,361 ) $ - $ - $ - $ - $ 1,845,542 Net loss for period (62,323 ) (62,323 ) Balance, March 31, 2007 139,918,187 $ 139,918 $ 5,677,985 $ (4,034,684 ) $ - $ - $ - $ - $ 1,783,219 5 WESTERN SIERRA MINING CORP. (A Exploration Stage Company) Condensed Statements of Cash Flows Unaudited For the Three For the Three From February 25, Months Ended Months Ended 2003 (Inception) March 31, March 31, through March 31, Operating Activities Net loss $ (62,323 ) $ (337,608 ) $ (4,034,684 ) Adjustments to reconcile net loss to net cash useed in operating activities: Depreciation and amortization - - 179,492 Issuance of shares to founders for organization costs - - 14,238 Issuance of shares for exploration, compensation and expenses - 75,000 1,737,855 Issuance of shares for interest expense - - 53,206 Loss on disposal of assets - (486 ) 31,964 Amortization of deferred interest - - 261,232 (Increase) decrease in assets: Other assets - (9,711 ) (1 ) Increase (decrease) in liabilities: Accounts payable and accrued expenses 52,500 199,676 262,500 Total adjustments 52,500 264,479 2,540,486 Net cash used in operating activities (9,823 ) (73,129 ) (1,494,198 ) Investing Activities Purchases of property and equipment - (211,944 ) Proceeds from sales of property and equipment - - 14,600 Cash paid for plant development costs - - (844,220 ) Net cash used in investing activities - - (1,041,564 ) Financing Activities Issuance of stock for cash - 112,375 2,043,778 Payments on borrowings - - (121,799 ) Proceeds from borrowings - - 619,886 Net cash used in financing activities - 112,375 2,541,865 Net increase(decrease) in cash and cash equivalents (9,823 ) 39,246 6,103 Cash and cash equivalents at beginning of period 15,926 395 - Cash and cash equivalents at end of period $ 6,103 $ 39,641 $ 6,103 Supplemental cash flow information: Cash paid during the period for interest $ - $ - $ 4,814 Cash paid during the period for income taxes $ - $ - $ - Noncash investing and financing activities: Acquisition of vehicles and equipment by issuance of stock $ - $ - $ 124,297 Acquisition of mining property by issuance of stock $ - $ - $ 1,539,197 Note issued for acquisition of equipment $ - $ - $ 9,000 Issuance of stock for deferred interest $ - $ - $ 229,000 6 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 1 - Organization and Basis of Presentation Western Sierra Mining Corp. ("Western Sierra", "the Company", "we" or "us")(formerly Global Decs Corp.) was formed in 1907 in the State of Utah to engage in gold and other precious mineral mining. The Company is in the exploration stage. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc., whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares or 100% of the outstanding common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. Western Sierra, Inc. was subsequently dissolved and all operations transferred into Western Sierra Mining Corp. In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders equity, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). Preparing financial statements requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, and expenses. Actual results and outcomes may differ from managements estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with information included in the December 31, 2006 Form 10-K. For presentation purposes, certain balances contained in these notes that are either unchanged or immaterially changed for the period presented are reflected as of the previous year end, December 31, 2006. NOTE 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers those short-term, highly liquid investments with original maturities of three months or less as cash and cash equivalents. Mining, Milling and Other Property and Equipment Mining, milling and other property and equipment is reported at cost. It is the Company's policy to capitalize costs incurred to improve and develop the mining properties. General exploration costs and costs to maintain rights and leases are expensed as incurred. Management periodically reviews the recoverability of the capitalized mineral properties and mining equipment. Management takes into consideration various information including, but not limited to, historical production records taken from previous mine operations, results of exploration activities conducted to date, estimated future prices and reports and opinions of outside consultants. When it is determined that a project or property will be abandoned or its carrying value has been impaired, a provision is made for any expected loss on the project or property. 7 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 Depletion of mining improvements will be computed using the units of production method. The Company has made no provision for depletion for the period from February 25, 2003 (inception) to March 31, 2007 as production had not commenced. Provision is made for depreciation of office furniture fixtures and equipment, machinery and equipment, and building. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets which are 5 to 10 years. Impairment of Long-Lived Assets In accordance with Statement of Financial Accounting Standards (SFAS) 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed of," the Company reviews its long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable. Impairment losses then are measured by comparing the fair value of assets to their carrying amounts. The Company recognized no impairment loss at December 31, 2006. Revenue Recognition Revenues, if any, from sales of minerals will be recognized when earned. Earnings Per Share Basic (loss) per share is calculated by dividing the Companys net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Companys net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of March 31, 2007, December 31, 2006 and December 31, 2005. For the Year For the Ended Year Ended December December 31, 31, 2006 2005 Loss (numerator) $ (717,986) $ (909,074 ) Shares (denominator) 120,068,604 80,705,898 Per share amount $ (0.01) $ (0.01 ) 8 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 Income Taxes The Company records deferred income taxes using the liability method as prescribed under the provisions of SFAS No. 109. Under the liability method, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial statement and income tax bases of the Company's assets and liabilities. An allowance is recorded, based upon currently available information, when it is more likely than not that any or all of the deferred tax assets will not be realized. The provision for income taxes includes taxes currently payable, if any, plus the net change during the year in deferred tax assets and liabilities recorded by the Company Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Environmental Remediation Costs Environmental remediation costs are accrued based on estimates of known environmental remediation exposure. Such accruals are recorded even if significant uncertainties exist over the ultimate cost of the remediation. It is reasonably possible that the Company's estimates of reclamation liabilities, if any, could change as a result of changes in regulations, extent of environmental remediation required, means of reclamation or cost estimates. Ongoing environmental compliance costs, including maintenance and monitoring costs, are expensed as incurred. There was no environmental remediation costs accrued at March 31, 2007. Recently Issued Accounting Pronouncements SFAS No. 149 Amendment of Statement 133 on derivative instruments and hedging activities. This statement amends and clarifies financial accounting and reporting for derivative instruments embedded in other contracts (collectively referred to as derivatives) and for hedging activities under SFAS 133, Accounting for derivative instruments and hedging activities. SFAS No. 150 Accounting for certain financial instruments with characteristics of both liabilities and equity. This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. The Company believes that the above standards would not have a material impact on its financial position, results of operations or cash flows. 9 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 3 - Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Companys assets and the satisfaction of its liabilities in the normal course of business. Through March 31, 2007, the Company had incurred cumulative losses of $4,034,684 and negative working capital of $363,847 as of March 31, 2007. The Companys successful transition from a development stage company to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its exploration activities, development of its properties and achieving a level of revenues adequate to support the Companys cost structure. Managements plan of operations anticipates that the cash requirements for the next twelve months will be met by obtaining capital contributions through the sale of its common stock and cash flows from operations. There is no assurance that the company will be able to implement the plan. NOTE 4 - Stockholders Equity At various stages in the Companys development we have issued shares of common stock, valued at fair market value, for services or assets with a corresponding charge to operations or property and equipment. In accordance with SFAS 123, these transactions, except for stock issued to employees, have been recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. The following equity transactions were recorded: 2003: We issued 5,695,240 shares to founders for organization costs totaling $14,239. We issued 1,686,466 shares for cash consideration totaling $843,233 of which $29,400 was subscribed but not paid as of December 31, 2003. We issued 206,866 shares for purchase of vehicles and equipment totaling $103,433. We issued 345,016 shares for employee compensation and expenses totaling $172,508. On March 12, 2003 two individuals advanced us a total of $100,183. These advances were converted to common stock on August 30, 2003 at a rate of one share for each $1.00 advanced to us for a total of 200,366 shares. We also issued an additional 66,412 shares in payment of interest on the advances valued at $33,206. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc. whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. (formerly Global Decs Corp.). The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares of common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. The exchange was accounted for as a reverse acquisition. Accordingly, the combination of the two companies is recorded as a recapitalization of Western Sierra Inc., pursuant to which Western Sierra, Inc. is treated as the continuing entity. In accordance with the agreement, the board of directors of Western Sierra Mining Corp. authorized an amendment to the Articles of Incorporation to change the name of the corporation to from Global Decs Corp. to Western Sierra Mining Corp. As a result of the Share Exchange Agreement, Western Sierra, Inc. has become a wholly owned subsidiary of Western Sierra Mining Corp. 10 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 We received cash of $129,500 for 259,000 shares to be issued as of December 31, 2003. 2004: We issued 7,685,416 shares for cash consideration totaling $708,017. We issued 208,480 shares for purchase of equipment and materials totaling $20,864. We issued 2,718,000 shares for employee compensation totaling $271,800. 2005: We issued 1,864,898 shares for cash totaling $202,736. We issued 20,522,634 shares for purchase of a mining property totaling $1,539,197. We issued 8,100,000 shares for professional fees totaling $607,500. We issued 20,061,510 shares for exploration costs totaling $250,769. We issued 6,687,170 shares for employee compensation totaling $83,589. On July 7, 2005, the Company authorized a 2-for-1 stock split. On December 31, 2005, the shareholders elected to increase the authorized common shares from 100,000,000 to 200,000,000. 2006: We issued 7,100,000 shares for cash consideration totaling $137,375. We issued 2,000,000 shares for interest on debt totaling $20,000. We issued 1,019,166 shares for consulting fees totaling $10,383. We issued 29,580,000 shares for compensation totaling $340,800. The value of shares, other than shares issued as founders shares, is based on the most recent market price as of the transaction date. NOTE 5 - Acquisition of Mining Property On July 27, 2005, the Company entered into an agreement with ASDI, LLC, (ASDI), whereby the Company obtained the rights to mine barite and placer gold on certain mineral claims owned by ASDI located in Crescent Valley, Nevada, hereafter referred to as Mud Springs., in exchange for a total of 20,522,634 shares of the Companys common stock valued at $.075 per share for a total of $1,539,137. Under the terms of the agreement, the Company will pay ASDI a royalty of $5.00 per tone for each ton of barite mined and delivered. The Company will also pay ASDI 25% of the net profits from production from all placer gold removed from the Mud Springs property. SFAS 123 specifies that this transaction be recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. It was determined that the Companys stock, based on recent sales and market activity, was more reliably measured as of the date of the acquisition than the consideration received. 11 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 6 - Mining, Milling and Other Property and Equipment Property and equipment at December 31, consists of the following: Mining equipment $ 49,339 $ 55,037 $ 5,698 Shop tools and equipment 49,298 49,298 - Office equipment 3,597 3,597 - Vehicles 77,502 78,134 33,011 Picacho plant development costs 873,842 1,030,286 917,357 Less: Accumulated depreciation ) ) ) $ 805,222 $ 923,973 $ 894,798 NOTE 7 - Related Parties 2003: In June, 2003, the Company acquired an RV to be used as a field office from the Companys Chairman and CEO in exchange for 15,000 shares of common stock and the assumption of $9,000 of debt payable to a bank. In November, 2003, the Company issued 38,000 shares of common stock to the Companys Chairman and CEO for expenses of $19,000 which he incurred on behalf of the Company and 195,416 shares of common stock for services and expenses totaling $97,708. In June, 2003, the Company issued 90,866 shares of common stock to a shareholder in exchange for equipment totaling $45,433. In September, 2003, the Company issued 100,200 shares of common stock to a shareholder in exchange for vehicles and equipment amounting to $50,100 In November, 2003, the Company issued 110,000 shares of common stock to the its officers and employees for services totaling $55,000. 2004: In July, 2004, the Company issued 288,000 shares of common stock to each of its directors in exchange for services totaling $271,800. 12 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 2005: In December, 2005, the Company issued 26,748,680 shares of common stock to its officers and employees in exchange for services totaling $334,358. Also in December, 2005, the Company approved two year employment contracts for the CEO and CFO at their current salary levels. 2006: In January and December, the Company issued a total of 29,580,000 shares to its officers and employees in exchange for services totaling $340,800. NOTE 8 - Notes Payable December 31, Notes payable to shareholders, unsecured, due October 23 - November 14, 2004, interest of 100% payable in shares of the Companys common stock $ 168,500 $ 113,500 $ 107,450 Notes payable to two shareholders, unsecured, due January 2, 2008, bearing no interest 455428 400,428 394,378 Less: Current portion ) ) ( ) Long-Term Debt $ 286,298 $ 286,298 $ 286,928 Maturities of long-term debt are as follows: 2010 Total $ 286,298 During 2004, we received a total of $286,298 in loan proceeds from two shareholders. The loans bear no interest and are payable January 2, 2010. NOTE 9 - Income Taxes The Company has adopted FASB 109 to account for income taxes. The Company currently has no issue that creates timing differences that would mandate deferred tax expense. Net operating losses would create possible tax assets in future years. Due to the uncertainty as to the utilization of net operating loss carry forwards, an evaluation allowance has been made to the extent of any tax benefit that net operating losses may generate. No provision for income taxes has been recorded due to the net operating loss carryforward of $3,972,361 as of December 31, 2006 that will be offset against further taxable income. No tax benefit has been reported in the financial statements. 13 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 Deferred tax assets and the valuation account as of December 31, 2005 and 2006 are as follows: Deferred tax asset: Net operating loss carryforward $ 1,301,000 $ 1,589,000 Valuation allowance (1,301,000 ) (1,589,000 ) $ - $ - The components of income tax expense are as follows: Current Federal Tax $ - $ - Current State Tax - - Change in NOL benefit (363,000 ) (288,000 ) Change in allowance $ 363,000 $ 288,000 $ - $ - The Company has incurred losses that can be carried forward to offset future earnings if conditions of the Internal Revenue Codes are met. These losses are as follows: Expiration Year of Loss Amount Date 2003 $ 999,000 2023 2004 1,346,000 2024 2005 909,000 2025 2006 718,000 2026 14 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This report contains forward-looking statements that involve risks and uncertainties, including statements regarding our plans, objectives, goals, strategies and financial performance. Our actual results could differ materially from the results anticipated in these forward-looking statements as a result of factors set forth under Managements Discussion and Analysis of Financial Condition and Results of Operations- Cautionary Statement for forward-Looking Information and elsewhere in this report. Unless the context otherwise requires, Western, the Company, we our and us refer to Western Sierra Mining Corp. Results of Operations Mud Springs On July 27, 2005, the Company entered into an agreement with ASDI, LLC, (ASDI), whereby the Company obtained the rights to mine barite and placer gold on certain mineral claims owned by ASDI located in Crescent Valley, Nevada, hereafter referred to as Mud Springs., in exchange for a total of 20,522,634 shares of the Companys common stock valued at $.075 per share for a total of $1,539,137. Under the terms of the agreement, the Company will pay ASDI a royalty of $5.00 per tone for each ton of barite mined and delivered. The Company will also pay ASDI 25% of the net profits from production from all placer gold removed from the Mud Springs property. Need For Additional Financing. The Company has very limited funds, and such funds may not be adequate to complete our joint-venture contract mining project at Mud Springs, nor to develop any additional concessions that we may be able to acquire. We plan to use the cash flow from the contract mining to construct the facility and to ensure the development of Mud Springs. In the event there is any delay in the operation of the plant or for any reason it does not provide the income expected, we would need to seek outside capital to complete the project. Even with the best possible outcome at the Mud Springs, the ultimate success of the Company may depend upon our ability to raise additional capital. The Company has not investigated the availability, source, or terms that might govern the acquisition of additional capital and will not do so until we can determines a need for additional financing. If additional capital is needed, there is no assurance that funds will be available from any source or, if available, that they can be obtained on terms acceptable to the Company. If not available, the Company's operations will be limited to those that can be financed with its modest capital. Revenues . We generated no revenues from mining operations during the quarter ended March 31, 2007. Net Income (Loss) Our net loss for the three months ended March 31, 2007 was $62,323 of which $0 was non-cash related resulting in a cash cost of $62,323. Our net loss for the three months ended March 31, 2006 was $337,608 of which $75,000 was non-cash related resulting in a cash cost of $262,608. 15 As of March 31, 2007, we had negative working capital of approximately $363,847. There is no assurance whatsoever that we will generate any operating revenues during the second quarter of 2007 or that any of our proposed plans to raise capital and otherwise fund operations will prove successful. Our inability to obtain sufficient funding will delay our planned operations or, possibly, force us to go out of business. General and Administrative Expenses During the quarter ended March 31, 2007 we expended $62,323 down 82% from the same quarter of the previous year total of $338,094 for general and administrative costs. Litigation The Company is not subject to any pending litigation and has no indication of any disputes arising from our current operations. Off-Balance Sheet Arrangements We do not have any transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Cautionary Statement for Forward Looking Information Some information contained in or incorporated by reference into this report on Form 10-QSB may contain "forward-looking statements," as defined in Section 21 E of the Securities and Exchange Act of 1934. These statements include comments regarding exploration and mine development and construction plans, costs, grade, production and recovery rates, permitting, financing needs, the availability of financing on acceptable terms or other sources of funding, and the timing of additional tests, feasibility studies and environmental permitting. The use of any of the words "anticipate," "continue," "estimate," "expect," "may," "will, "project," "should," "believe" and similar expressions are intended to identify uncertainties. We believe the expectations reflected in those forward-looking statements are reasonable. However, we cannot assure you that these expectations will prove to be correct. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and other factors set forth in, including the section "Issues and Uncertainties" below, or incorporated by reference into, this report. Our forward-looking statements are based upon our current expectations and various assumptions. Our expectations, beliefs and projections are expressed in good faith and we believe there is a reasonable basis for them, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. However, we cannot assure you that managements expectations, beliefs and projections will result or be achieved or accomplished. Our forward-looking statements apply only as of the date made. Except as required by law, we undertake no obligation to publicly update or revise forward-looking statements which may be made to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events. 16 There are a number of risks and uncertainties that could cause actual results to differ materially from those set forth in, contemplated by or underlying the forward-looking statements contained in this report. These risks include, but are not limited to, dependence on a single mining project, our need for financing, potential delays in development of projects, imprecision of estimates, uncertainty of government subsidies, volatility of gold prices, currency fluctuations, international political instability, our significant indebtedness, risks associated with mining activities, risks of development in foreign countries, environmental and other laws and regulations, competition, our reliance upon key executives. Each of these risks and certain other uncertainties are discussed in more detail in our Annual Report on Form 10-KSB for the year ended December 31, 2005. There may also be other factors, including those discussed elsewhere in the report that may cause our actual results to differ materially from the forward-looking statements. Any forward-looking statements made by or on our behalf should be considered in light of these factors. Many of those factors are beyond our ability to control or predict. You should not unduly rely on these forward-looking statements. These statements speak only as of the date of this report on Form 10-QSB. Except as required by law, we are not obligated to publicly release any revisions to these forward-looking statements to reflect future events or developments. All subsequent written and oral forward-looking statements attributable to our Company and persons acting on our behalf are qualified in their entirety by the cautionary statements contained in this section and elsewhere in this report and on Form 10-KSB. Gold Price Risk The results of our operations from residual gold production are affected significantly by the market price of gold. Gold prices are influenced by numerous factors over which we have no control, including expectations with respect to the rate of inflation, the relative strength of the U.S. dollar and other currencies, interest rates, global or regional political or economic crises, demand for gold for jewelry and industrial products and sales by holders and products of gold in response to these factors. ITEM 4. CONTROLS AND PROCEDURES There were no significant changes in the Companys internal controls or in other factors that could significantly affect these controls subsequent to the evaluation date. Michael Chaffee, our Chief Executive Officer and Dennis Atkins, our Chief Financial Officer, have conducted an evaluation of the effectiveness of disclosure controls and procedures pursuant to Exchange Act Rule 13a-14. Based on that evaluation, taking into account our limited resources and current business operations, they concluded that the disclosure controls and procedures are effective in ensuring that all material information required to be filed in this annual report has been made known to them in a timely fashion. There have been no significant changes in internal controls, or in other factors that could significantly affect internal controls, subsequent to the date they completed their evaluation. PART II. OTHER INFORMATION ITEM 5. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no maters submitted to a vote of the security holders during the quarter ending March 31, 17 ITEM 6. EXHIBITS AND REPORTS OF FORM 8-K a. List of Exhibits Exhibit No . Description 31.1 Certification of Chief Executive Officer under Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer under Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002 No reports on Form 8-K were filed by the Company during the quarter ending September 30, 2006. SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WESTERN SIERRA MINING CORP. By: /s/ Michael M. Chaffee Michael M. Chaffee President and Chief Executive Officer Dated: October 22, 2008 18
